COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00116-CV


LINDA LEWIS                                                        APPELLANT

                                          V.

WAL-MART STORES INC. AND                                           APPELLEES
BEN AZIMI

                                      ------------

            FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 048-271696-14

                                      ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      On April 11, 2016, and April 25, 2016, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $205 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
          See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 19, 2016




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2